DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/11/2021 has been entered.

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 08/11/2021 (with the request for continued examination) was filed after the mailing date of the Notice of Allowance on 07/13/2021. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

EXAMINER’S AMENDMENT
4.	An examiner’s amendment to the record appears below. Should the changes 

Authorization for this examiner’s amendment was given in an interview with  Attorney Thomas J. Clinton on 08/16/2021.

The application has been amended as follows: 
                                                  In The Claims
5.	In claim 15, line 14, replace “(a) wherein the ratio of a surface area” with -- (a) a ratio of a surface area--.
	In claim 15, line 31, replace “(b) wherein a ratio of an area of all openings” with -- (b) a ratio of an area of all openings--.
	In claim 15, in the middle of line 32, replace “floor structure (Aup) to the area” with --floor structure (Aup) to an area--.
	In claim 16, replace “wherein a ratio Afs/Ar” with --wherein the ratio Afs/Ar--.

Allowable Subject Matter
6.	Claims 15-28 remain allowed.
The following is an examiner’s statement of reasons for allowance: Li et al. (CN102744393) and Guangjun et al. (CN203956070) are the documents cited in the IDS of 08/11/2021 most pertinent to instant claimed subjected matter. However, while figure 1 of each of these prior art shows a tundish comprising an impact pad, a well at 
As in claim 15; a combination of a refractory outlet periphery floor structure disposed on the floor of the tundish and surrounding the tundish outlet, having an upper surface and a lower surface, and having a configuration providing an interior open volume open to an exterior of the refractory outlet periphery floor structure in fluid communication with the floor, and a refractory barrier disposed circumferentially around the upper end of said outlet and having a height, and thereby reducing contact of the main bulk of molten metal with the refractory lining so that the molten metal may flow into a casting mold without interacting with non-steel elements, thus reducing the formation of inclusions that could reduce the quality of metal final product.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ABOAGYE whose telephone number is (571)272-8165.  The examiner can normally be reached on 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/M.A/Examiner, Art Unit 1733                                                                                                                                                                                                        /SCOTT R KASTLER/Primary Examiner, Art Unit 1733